767 F.2d 737
UNITED STATES of America, Plaintiff-Appellee,v.Billy G. YOUNG, Defendant-Appellant.
No. 81-1536.
United States Court of Appeals,Tenth Circuit.
July 26, 1985.

Appeal From the United States District Court For the Western District of Oklahoma, Luther B. Eubanks, Judge.
Burck Bailey, Oklahoma City, Okl., for defendant-appellant.
David L. Russell, U.S. Atty., F. Michael Ringer, Asst. U.S. Atty., Oklahoma City, Okl., and William J. Hardy, Trial Atty., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Before SETH and McWILLIAMS, Circuit Judges, and BRIMMER,1 District Court Judge.
PER CURIAM.


1
The Court, in its initial opinion in this matter, rejected each of Appellant's contentions with the exception of his arguments relating to prosecutorial misconduct.   United States v. Young, 736 F.2d 565 (10th Cir.1984).  Appellee's Petition for a Writ of Certiorari was granted by the United States Supreme Court on February 21, 1984, --- U.S. ----, 104 S.Ct. 1271, 79 L.Ed.2d 676, and this Court's ruling concerning Appellant's prosecutorial misconduct contentions was then reversed.  --- U.S. ----, 105 S.Ct. 1038, 84 L.Ed.2d 1 (1985).  The Court then withdrew its prior opinion in this matter.   United States v. Young, 758 F.2d 514 (10th Cir.1985).


2
The Court, upon reconsideration, believes that the balance of its initial opinion, affirming the remainder of the judgment of the trial court below, should be reaffirmed, and therefore the judgment is AFFIRMED.



1
 District Judge for the United States District Court for the District of Wyoming, sitting by designation